DETAILED ACTION

1. This communication is in response to the application filed on 11/20/2019.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.
Claim Interpretation

3. The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents  thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient

structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.

112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations in Claims 1 and 3 use the word "coordinator" coupled with functional language, such as "coordinator that coordinates ... ", , have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; Claims 1 and 3  use the word "workload manager" coupled with functional language, such as "workload manager predicting ... ", , have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


A review of the specification shows that the following appears to be the corresponding physical structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: Cloud coordinate has structure in paragraph [0043]; workload manager has structure in paragraph [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

6. Claims 1 , 3, 5-7, 9-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister et al. (hereinafter “Hintermeister”) (US 9,699,114 B1)  in  view of DASGUPTA et al. (hereinafter “DASGUPTA”) (CN 104025055 A).  



Regarding claim 1, Hintermeister discloses a system comprising: 
     a cloud coordinator ( a resource management mechanism   ( Hintermeister , column 1, lines 66-67 )) that coordinates sharing of computing resources belonging to a plurality of datacenters of enterprises by one or more clients of a resource pooling and sharing service ( shares resources are being distributes in public and private cloud environment  using an internet-based datacenter ( Hintermeister , column 1, lines 46-49; column 1, lines 30-38 )),   
 
     wherein a datacenter of each enterprise comprises a first partition of computing  resources ( a datacenter has a local/private system (first partition) ( Hintermeister , column 2, lines 22-24)) and a second partition of computing resources (a datacenter has a public system (second partition)   ( Hintermeister , column 2, lines 20-21 )), the first partition of computing resources designated as reserved for use by the enterprise ( resources for private cloud are deployed internally  ( Hintermeister , column 1, lines 29-30)),
 the second partition of computing resources designated as available for use by one or more clients of the resource pooling and sharing service (resources in the public cloud is being utilized by customer sharing resources   ( Hintermeister , column 1, lines 44-50)); and
     a plurality of workload managers, each workload manager workloads at a datacenter of an enterprise and transferring ( managers of resources are disclosed managing resources of private and public cloud   ( Hintermeister , column 7, lines 9-16))  
      (i) a first computing resource from the first partition to the second partition of the datacenter upon determining that the workload is below a first threshold ( when the usage parameters of resources in a private cloud is limited more resource from the public cloud is made available (limit of resources for the public cloud is equated to the second threshold)  ( Hintermeister , column 2, lines  38-65)) and 
     (ii) a second computing resource from the second partition to the first partition of the datacenter upon determining that the workload is above a second threshold (( when the usage parameters of resources in a private cloud is limited more resources from the public cloud is made available (limit of resources for the public cloud is equated to the second threshold)   ( Hintermeister , column 2,  lines 38-65)).    


     Hintermeister discloses a workload ( workload according to usage, Hintermeister, column 2, lines 33-37)), Hintermeister does not disclose that the workload was a predicted workload.

     DASGUPTA disclose a predicted workload (a predicted workload that is predicted using a scaling process that applies changed capacity to workload in order to predict the workload, DASGUPTA, [0034])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate DASGUPTA’s teachings with Hintermeister’s teachings. One skilled in the art would be motivated to combine them in order to efficiently predict a workload by using a scaling process by doing so a workload can be predicted efficiently based on the changed resource capacity. 

Regarding claim 3, claim 3 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 5, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 3, wherein transferring a first computing resource from the first partition to the second partition comprises communicating with a cloud coordinator of the resource pooling and sharing service to provide an identifier of the first computing resource and specifying a time frame at which the first computing resource becomes available for use by the clients of the resource pooling and sharing service ( time of the week for transferring resources is disclosed  with identified devices for use  ( Hintermeister , column 7, lines 15-24 )).   

Regarding claim 6, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 5, wherein the cloud coordinator facilitates a client of the resource pooling and sharing service to access the first computing resource by using the provided identifier of the first computing resource at the specified time frame ( time of the week for transferring resources is disclosed  with identified devices for use+  ( Hintermeister , column 7, lines 15-24 )).    

Regarding claim 7, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 6, wherein the cloud coordinator credits an account of the enterprise and debits an account of the client based on a usage of the first computing resource (customer being billed for access of resources   ( Hintermeister , column 10, lines 34-41)).  

Regarding claim 9, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 3, wherein transferring a second computing resource from the second partition to the first partition comprises communicating with a cloud coordinator of the resource pooling and sharing service to request a return of a computing resource (  dynamic assigned and reassigned resources according to demand  are disclosed ( Hintermeister , column 14, lines 2-10 )).    and to receive a reply that includes an identifier of the computing resource being returned ( resources used being reported; by reporting the resources used the resources are also identified ( Hintermeister , column 14, lines 20-22 )).    

Regarding claim 10, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 9, wherein the identifier identifies a computing resource in the second partition that is not being used by any client of the resource pooling and sharing service ( devices that are allowed to communicate being identified  ( Hintermeister , column 11, lines 1-9)).   

Regarding claim 11, Hintermeister and DASGUPTA disclose the computer-implemented method of claim 3, wherein access to the first partition is controlled by a first firewall that allows access by the enterprise and denies access by clients of the resource pooling and sharing service (firewalls for controlling access networking components   ( Hintermeister , column 14, lines 47-51)).    
.  
Regarding claim 12, claim 12 is substantially similar to claim 3, thus the same rationale applies. 
Regarding claim 14, claim 14 is substantially similar to claim 5, thus the same rationale applies. 
Regarding claim 15, claim 15 is substantially similar to claim 6, thus the same rationale applies. 
Regarding claim 16, claim 16 is substantially similar to claim 7, thus the same rationale applies. 
Regarding claim 18, claim 18 is substantially similar to claim 9, thus the same rationale applies. 
Regarding claim 19, claim 19 is substantially similar to claim 10, thus the same rationale applies. 
Regarding claim 20, claim 20 is substantially similar to claim 11, thus the same rationale applies. 

7. Claims 2,  4, 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister, in view of DASGUPTA  as applied to claims 1 , 3, 5-7, 9-11, 13-16, and 18-20 above, and further in  view of  ZHANG et al. (hereinafter “ZHANG”) (CN 106534338 A).   

Regarding claim 2, Hintermeister and DASGUPTA disclose the system of claim 1.

           Hintermeister in view of DASGUPTA do not disclose wherein the workload manager is configured to transfer the first computing resource from the first partition to the second partition by instructing a robot to physically disconnect the first computing resource from the first partition and to physically connect the first computing resource to the second partition.  

            ZHANG discloses wherein the workload manager is configured to transfer the first computing resource from the first partition to the second partition by instructing a robot to physically disconnect the first computing resource from the first partition and to physically connect the first computing resource to the second partition ( cloud robot computing disconnects relevant servers (ZHANG, (page 2, lines 10-16)).  
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate ZHANG’s teachings with Hintermeister’s teachings in view of DFASGUPTA’s teachings. One skilled in the art would be motivated to combine them in order to efficiently remove the task of connecting or disconnecting a server by using a computing robot for doing so. 
 
Regarding claim 4, claim 4 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 8, claim 8 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 2, thus the same rationale applies. 
Regarding claim 17, claim 17 is substantially similar to claim 2, thus the same rationale applies. 

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455         
/DAVID R LAZARO/Primary Examiner, Art Unit 2455